SMITH, Chief Judge.
Appellant appeals the summary denial of his motion for postconviction relief. In his motion, he alleged ineffective assistance of counsel on the ground that he was induced to plead guilty by counsel’s representations that the information he possessed qualified as “substantial assistance” as defined by section 893.135(4), Florida Statutes (1987), and that he would receive a reduced sentence for his plea and substantial assistance. The trial court properly treated the motion as facially sufficient, Lonergan v. State, 495 So.2d 196 (Fla. 2d DCA 1986), but nevertheless denied the motion in reliance upon matters appearing in the record, particularly the transcripts of the plea and sentencing hearings. However, the court neglected to attach these portions of the record to its order denying relief. On remand, the court is directed to attach those portions of the record conclusively refuting appellant’s allegation or conduct *572an evidentiary hearing on the issue. Rule 3.860, Fla.R.Crim.P.
REVERSED and REMANDED for proceedings consistent with this opinion.
ERVIN and NIMMONS, JJ., concur.